Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the specification describes sensor 4 and tank 4. Multiple occurrences beginning at paragraph [0016] describe tank 4, paragraph [0023] describes sensor 4.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
dilution water feed system in claim 1, interpreted in light of specification paragraph [0030] to include at least a pump or equivalents thereof
additive feed system in claim 1, interpreted in light of specification paragraph [0033] and claim 12 to include at least a pump or equivalents thereof
Slurry control system in claim 3, interpreted in light of specification paragraph [0023] to include a slurry control system controller or equivalents thereof
Slurry feed system in claim 4 specification [0022] to include at least a pump or equivalents thereof
Mixing system in claims 9 and 17, interpreted in light of specification paragraph [0040] to include at least a mixing auger, rolljet, propeller or other style mixer, or equivalents thereof
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8, 14, 17, 19-21, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata (JP2009 039683), in view of Goot (WO2006056022) and Guertin et al (US PG Pub 2009/0277840).
Examiner notes that intended use language in apparatus claims is not accorded patentable weight where the statement of intended use does not distinguish over the prior art apparatus (MPEP 2114 [R1]). For the instant system claims, operation as a batch or continuous process and the source of the slurry would be drawn to the intended use unless such distinction manifests in a particular structural difference. See also MPEP 2115: the material on worked upon by a system does not impart patentability to the claims.
With respect to claims 1 and 19, Kawabata teaches a muddy water treatment apparatus that purifies turbid water generated in construction works, civil engineering, etc., related to construction works such as tunnel construction, where a flocculant is added to turbid water with fine solids suspended in water and provides purified water, a system for adding an additive to an earthen slurry to remove suspended solids ([0001-0003, 0016, 0031]), flocculant is added and mixed in mixing tank 71, a mix tank ([0066]); concentration sensor 14 for detecting the concentration of the  suspended solids in the water from raw water tank 1 into mixing tank 71, a sensor to determine the amount of solids added to the batch mix tank (abstract, [0039]), Figure 1), pump 61 is operated when water level gauge 92 is low, and water is fed to the mixing tank 71 ([0046]), when solids exceed a set point sludge recirculation is stopped by a command from the control circuit in order to manage the treated water concentration, and filtrate from the downstream press is returned to the raw water tank (adding water to the batch mix tank to dilute the slurry), and control device 100 for controlling the operation and flow ([0062-0063, 0069, 0080, 0034]), a dilution water feed system and controller for adding and controlling the amount of water to the batch feed tank to dilute the slurry; and powder supply device 7 for adding a flocculant that agglomerates the fine solid particles an additive feed system for adding an additive to the batch mix tank to modify a fluid property of the slurry in the batch mix tank (abstract, [0016-0017, 0042]).
Kawabata further teaches when slurry is returned to raw water tank 1, the pump is operated until the suspended solids concentration reaches a predetermined concentration, for example, the a batch system. Alternatively, operation in a batch configuration would at least have been obvious to one of ordinary skill in the art (to the extent that it is not simply drawn to the intended use of the system for apparatus claims) as a conventional configuration for treating water, slurries, and the like. See also Goot, which teaches treatment of aqueous fluids including from bores and industrial processes with flocculation using chemical additives to coagulate contaminants and promote flocculation of solids (abstract, page 1 lines 1-7) which can be used for continuous as well as batch treatment, and additives may be added continuously or in unit doses as desired (page 3 lines 20-23). As such, treatment in batch configurations would clearly be recognized as reasonably suited for muddy water treatments such as Kawabata’s in which wastewater is treated with flocculants.
Alternately Guertin teaches processes for slurry treatments (abstract) and that the slurry may need to be diluted to reach a desirable viscosity which improves the ability of the slurry to accept e.g. coagulant and the like ([0041, 0073]) by enhancing the ability of suspended solids and treatment chemicals to displace and collide and interact, thereby enhancing the efficacy and predictability of the treatment. It would have been obvious to one of ordinary skill in the art to provide means for diluting the slurry in the system of Kawabata (and alternatively Goot) for at least those reasons i.e. to allow for the system to be used with even highly viscous slurries which may need dilution to be effectively coagulated and flocculated.
With respect to claim 2, the system as set forth in claim 1 is taught above, Kawabata teaches concentration sensor 14 for detecting the concentration of the suspended solids, solids content of the slurry, in the water from raw water tank 1 into mixing tank 71, the sensor is configured to measure at least one of the specific gravity of the slurry, solids content of the slurry, volume of slurry added to the batch mix tank, mass of slurry added to the batch mix tank, volumetric flow rate of the slurry added to the batch mix tank or mass flow rate of slurry added to the batch mix tank (abstract, [0039]), Figure 1). 
With respect to claims 3 and 4, the system as set forth in claim 1 is taught above. Kawabata teaches control device 100, connected to concentration sensor 14 ([0039]), which controls sludge circulation pump 28 and valve 27, pump 61 is operated when water level gauge 92 is low, and water is fed to the mixing tank 71 ([0046]), when solids exceed a set point sludge recirculation is stopped by a command from the control circuit in order to manage the treated water concentration, and controls slurry to raw water tank 1, a slurry control system and controller for controlling the amount of slurry added to the mix tank ([0059-0062]). 
With respect to claim 6, the system as set forth in claim 4 is taught above. Kawabata teaches control device 100, connected to concentration sensor 14 ([0039]), which controls sludge circulation pump 28 and valve 27, pump 61 is operated when water level gauge 92 is low, and water is fed to the mixing tank 71 ([0046]), when solids exceed a set point sludge recirculation is stopped by a command from the control circuit in order to manage the treated water concentration, and controls slurry to raw water tank 1, the operation in response to concentration detected by concentration sensor 14 the slurry control system controller configured to determine the amount of solids added to the batch mix tank ([0020]). 
With respect to claim 7, the system as set forth in claim in claim 1 is taught above. Kawabata teaches concentration sensor 14 the sensor is a first sensor, and turbidimeter 32, flow meter 16, and pH meter 33, the system further comprising a second sensor for sensing a fluid property of the slurry 
With respect to claim 8, the system as set forth in claim 7 is taught above. Kawabata teaches powder supply device 7 and motor 75, an additive control system, a predetermined amount of flocculant is added to the mixing tank by motor 75 an additive control system controller ([0043]), and flocculant is added to the mixing tank 71 according the amount of treated water, which is controlled by control device 100, concentration sensor 14, and pump 61, operated when water level gauge 92 is low, and water is fed to the mixing tank 71 ([0046]), when solids exceed a set point sludge recirculation is stopped by a command from the control circuit in order to manage the treated water concentration, and controls slurry to raw water tank 1, the additive control system comprising communicatively coupled to the additive feed system and configured to control additive addition based on the fluid property ([0070]). 
With respect to claim 14, the system as set forth in claim 1 is taught above. Kawabata teaches the system can be installed at a construction site, or can be mobile the system is a mobile system to allow the system to be transported to different sites (Kawabata [0099]). Alternatively, It would have been obvious to one of ordinary skill in the art to provide a mobile system MPEP 2144.04 V. A. fact that a claimed device is portable or movable is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results.  
With respect to claim 17, the system as set forth in claim 1 is taught above. Kawabata teaches the mixing tank includes a stirring apparatus provided with a rotary blade which rotates, a mixing system within the batch mix tank for mixing the contents of the batch mix tank ([0025]). 
With respect to claim 20, the method as set forth in claim 19 is taught above. Kawabata teaches a control means 100 for operating the slurry return route when the concentration detected by the concentration sensor 14 is a preset concentration or below to perform return control for returning the slurry (abstract), and pump 61 is operated when water level gauge 92 is low, and water is fed to the mixing tank 71 ([0046]), when solids exceed a set point sludge recirculation is stopped by a command addition of earthen slurry to the batch mix tank is terminated when the total amount of solids added to the batch mix tank is equivalent to a target set-point. 
With respect to claim 21, the method as set forth in claim 20 is taught above. Kawabata teaches pump 61 is operated when water level gauge 92 is low, and water is fed to the mixing tank 71 ([0046]), when solids exceed a set point sludge recirculation is stopped by a command from the control circuit in order to manage the treated water concentration, and filtrate (added water) from the downstream press is returned to the raw water tank, and control device 100 for controlling the operation and flow ([0062-0063, 0069, 0080, 0034]) adding water to the batch mix tank after the solids target set-point is achieved, water being added to the batch mix tank until the slurry level is equivalent to a target level set-point. 
With respect to claim 23, the method as set forth in claim 19 is taught above. Kawabata teaches the additive is selected from coagulant and flocculant (abstract, [0003]). 
With respect to claim 25, the method as set forth in claim 19 is taught above. Kawabata teaches concentration sensor 14 for detecting the concentration of suspended solids in the water from raw water tank 1 into mixing tank 71, control device 100, connected to concentration sensor 14 ([0039]), which controls sludge circulation pump 28 and valve 27, pump 61 is operated when water level gauge 92 is low, and water is fed to the mixing tank 71 ([0046]), when solids exceed a set point sludge recirculation is stopped by a command from the control circuit in order to manage the treated water concentration, and controls slurry to raw water tank 1, determining the amount of solids added to the batch mix tank comprises sensing the concentration of solids in a slurry feed steam (abstract, [0039]), Figure 1).
Claims 9, 10, 12, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata, in view of Goot and Guertin, in view of Stanlislav (CS270926B1).
With respect to claims 9 and 22, the system as set forth in claim 8 is taught above. Kawabata teaches the mixing tank includes a stirring apparatus provided with a rotary blade which rotates, a mixing system within the batch mix tank ([0025]), powder supply device 7 and motor 75, an additive control system, a predetermined amount of flocculant is added to the mixing tank by motor 75 an additive control system controller ([0043]), and flocculant is added to the mixing tank 71 according the amount of treated water, which is controlled by control device 100, concentration sensor 14, and pump 61, operated when water level gauge 92 is low, and water is fed to the mixing tank 71 ([0046]), when solids exceed a set point sludge recirculation is stopped by a command from the control circuit in order to manage the treated water concentration, and controls slurry to raw water tank 1, the additive control system controller is configured to add a first dose, and further teaches when slurry is returned to raw water tank 1, the pump is operated until the suspended solids concentration reaches a predetermined concentration, for example, the pump is operated at a  predetermined time and a predetermined amount of slurry is returned to the raw water tank, the pump is temporarily stopped, and during that time, the agitator 12 is stirred for a predetermined time to achieve uniform suspended solids concentration in the raw water tank 1, and this operation may be repeated several times, and the operation time may be adjusted based on the concentration and set points ([0102]). Goot teaches treatment of aqueous fluids including from bores and industrial processes using chemical additives to coagulate contaminants and promote flocculation of solids (abstract, page 1 lines 1-7) which can be used for continuous as well as batch treatment, and additives may be added continuously or in unit doses as desired (page 3 lines 20-23), a second dose of additive. However, the taught system is silent on the addition of doses after a target mix time.
Stanislav teaches coagulation reactions benefit from a delay to ensure coagulation (6), a time lag of 30 seconds to 30 minutes is required for flake formation (7), after an initial coagulation step, the mixture is stirred, the pH is adjusted and additional additives are metered in (additional additive amount based on sensed property), followed by flocculation, second dose being added after a target mix time. It would have been obvious to one of skill in the art to incorporate a second dose of additive after a target mix time, and to control the amount of second dose based at least in part on the sensed fluid property to allow for flake formation, and economically remove impurities (Stanislav 11), to achieve uniform suspended solids concentration, and allow for operation time to be adjusted based on the concentration and set points (Kawabata [0102]), provide economically efficient treatment and conserve additive (Kawabata [0007])and to stabilize the performance without increasing the amount of chemical and associated costs (Kawabata [0022]).
With respect to claim 10, the system as set forth in claim 7 is taught above. Kawabata teaches concentration is constantly measured ([0095]). Kawabata fails to teach the second sensor is configured to measure the fluid property of the slurry every 2 minutes.  
Goot teaches treatment of aqueous fluids including from bores and industrial processes using chemical additives to coagulate contaminants and promote flocculation of solids (abstract, page 1 lines 1-7) which can be used for continuous as well as batch treatment, and additives may be added continuously or in unit doses as desired (page 3 lines 20-23).
Stanislav teaches coagulation reactions benefit from a delay to ensure coagulation (6), a time lag of 30 seconds to 30 minutes is required for flake formation (7), after an initial coagulation step, the mixture is stirred, the pH is adjusted and additional additives are metered in, followed by flocculation. The claimed 2 minutes falls within the lag time range. It would have been obvious to one of ordinary skill in the art to optimize the time between measurements to take place after a target mixing time to allow for the lag time for flake formation as taught in Stanislav. 
With respect to claim 12, the system as set forth in claim 1 is taught above. Kawabata teaches powdery flocculant is added by an air supply line, but is silent on the specific use of an additive feed pump. However the use of feed pumps is well known in the art, see Goot which teaches additive .    
Claims 7, 11, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata, in view of Goot and Guertin, in view of Hong (KR20160044206A).
With respect to claim 7, the system as set forth in claim 1 is taught above. Kawabata teaches concentration sensor 14 the sensor is a first sensor, and turbidimeter 32, flow meter 16, and pH meter 33, the system further comprising a second sensor for sensing the fluid property of the slurry ([0105]).
Alternatively, Hong teaches a water treatment chemical injection device and control method using turbidity, electrical conductivity and redox potential values ([0001]), that the stream current detector method utilizes a potential difference when sampling, the potential difference is proportional to the zeta potential, which is also proportional to the concentration of particles in the fluid ([0007]), and the invention determines the optimal injection amount of water treatment chemicals, providing real time analysis and a system capable of automatically responding optimally to the site situations ([0019-0021]), with inlet 100, water treatment 200, chemical treatment unit 300, outlet 400, first and second conductivity sensors 530 and 540, and a redox potential sensor 520, effluent is treated with chemicals (coagulants and flocculants [0034]) to remove suspended solids and pollutants ([0042]), turbidity meter 510 measures the turbidity of the effluent flowing out of outlet 400, conductivity sensors are in the frond and end of the treatment unit ([0049]), depending on the Zeta potential, electrical conductivity is generated, the conductivity sensors allow for estimating the concentration of suspended solids and the level of treatment chemical without having an additional facility for adjusting the pH constantly ([0052-0056]), to control the addition of treatment chemical ([0062]) the system further comprising a second sensor for sensing the fluid property of the slurry
It would have been obvious to one of ordinary skill in the art to incorporate the first and second sensor of Hong into the taught system in order to provide real time analysis and control capable of automatically responding to site conditions and a system that can be designed and operated at low cost with various applications depending on the environment ([0023]).
With respect to claims 11 and claim 24, the system as set forth in claim 7 is taught above. As discussed above, Kawabata teaches second sensors: turbidimeter 32, flow meter 16, and pH meter 33; Hong teaches turbidity meter 510, and conductivity/zeta potential sensors 530 and 540, and that streaming current is known in the art, the second sensor configured to measure at least one of the zeta potential of the slurry, turbidity of the slurry, streaming current of the slurry, the presence or location of a solid-liquid interface during settling of solids in the slurry, pH-and viscosity. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-12, 14, 17, 19-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/477,050 in view of the prior art (see rejections above).
The copending claims teach a substantially similar system, concerned primarily with the coagulation control aspect of the instant claimed invention, and teach that the slurries being treated may be dosed with coagulant and/or flocculant, and may be controlled based on a property of the feed. In view of the prior art e.g. Kawabata, Goot and the like above. The features of claims 1 and 19 of the instant application (a batch mix tank, sensor, dilution system, and control in view of Guertin as above, additive feed system) are recited in claims 1, 18, 31, and 43 of the copending application; the inclusion 
Conclusion
BR102015031927A2, as far as examiner is aware, this is not prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        
		/BRADLEY R SPIES/                             Primary Examiner, Art Unit 1777